DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
Status of the claims:  Claims 1,3-23,27-29, 31-38,40-55 and 57-81 are currently pending.  Claims 80 and 81 were newly presented.
Priority:  This application has PRO 62/479,023 (03/30/2017).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 34, 35, 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 34, 35, 37 depend from cancelled claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3-23,27-29, 31-38,40-55 and 57-81 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2009/012343) in view of Weibe. et al. (US20150321194).
Fan teaches “A method for detecting a plurality of targets, in a sample, the method comprising: contacting said sample with the substrate according to claim 21 for a time and under conditions to allow binding of said plurality of targets with said substrate; and detecting said plurality of targets attached to the substrate” (claim 24) wherein the “substrate” is a microfluidic platform/device for carrying out multiple affinity binding assays simultaneously (Abstract, claims 1-3, 9, 14, 21; Figure 1, [0034]):

    PNG
    media_image1.png
    642
    584
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    211
    746
    media_image2.png
    Greyscale

	Regarding instant claim 1, Fan’s platform comprises a bottom substrate with patterned arrays of capture agents disposed along lines and a top portion defining multiple microchannels (Figs. 1, 5, 7, 12, 13) and once assembled the platform has a plurality of patterned arrays which are disposed at discrete points along the path of the different microchannels forming a barcode pattern (Fig. 19), corresponding to instant claim 1’s “solid substrate” comprising a “plurality of positionally distinguishable, continuous paths”. Fan teaches each of the plurality of “capture agents” may bind to a different target including a “labeled molecule” and detection of the target uses an attached target and/or capture agent by providing a labeled molecule with a labeling signal ([0083]-[0085]) (corresponding to instant claim 1’s “labelled candidate molecule”) and the barcoded substrate is produced using the DEAL technology (i.e. by tagging capture molecules with ssDNA and bringing into contact the tagged molecules with a substrate having the corresponding complementary ssDNA immobilized thereon) ([0103]-[0105], [0133], [0149], [0159]: Examples 1-11).  When the capture molecule is an antibody, detection of the target analyte is carried out by using a detection antibody ([0009-0029, 0084, 0103-0104, 0107-0110, 0115-0117, 0121-0125, 0131-0135, 0142, 0146-0149], Examples 1, 5, 14, Figures).  Fan also teaches the microfluidic device for forming a barcoded pattern from a plurality of targets, thereby “forming a plurality of test wells in the solid substrate, wherein one or more portions of each different path are in each well” ([0018]-[0019], Figure 13, 19, 20, 23, claims 30-33, 22).  Fan teaches substrate configurations that form a serpentine-like shape/pathway ([0122]-[0133], Figures 1, 7, 8).  Fan teaches use of “microtiter well plates” and “additional substrates identifiable by a skilled person” ([0078]) and when using multiple agents they are “positionally distinguishable” on the “substrates” ([0080]) – i.e. “distinguishable based on the point or area occupied by the molecules” ([0082]).  Fan demonstrates such a well configuration depicted in Figure 9A/B including where the surface of the bottom plate is exposed by perforations in the top plate:

    PNG
    media_image3.png
    459
    655
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    479
    652
    media_image4.png
    Greyscale

where the wells of the barcoded array are formed on a glass slide substrate ([00125]: “the barcoded array illustrated in Figure 9 is manufactured on a supporting glass slide including wells”).  One of ordinary skill in the art following the teaching of Fan and utilizing well-known techniques and devices such as microtiter well plates would readily arrive at the claimed invention as amended including a substrate with a top plate having perforations similar to that shown in Fan Figure 9.   Thus one of ordinary skill in the art following the teaching of Fan would utilize a substrate and top place with perforations in producing an assay to facilitate detection of labelled candidate molecules and arrive at the claimed invention.
Fan teaches varying the concentration of assay molecule such as is described at [00171] and shown in Figure 15. Fan teaches detecting different concentration ranges by using variable DEAL ([0138]-[0139], [0168]-[0176]).  Fan teaches varying the concentration of assay molecule such as is described at [00171] and shown in Figure 15.  Furthermore, Fan describes determining a binding curve as is described at [00180]-[00182] and Figure 17:
 
    PNG
    media_image5.png
    511
    1013
    media_image5.png
    Greyscale
.  One of ordinary skill in the art would reasonably consider utilizing different configurations of wells to expose the detected barcodes.  
Regarding amended claim 1 language such as:
A method comprising: (a) adhering a microchannel mold onto a solid substrate, wherein the adhered microchannel mold forms a different continuous sealed microchannel above each path on the solid substrate; and flowing each of a plurality of different substrate oligomers through a different one of the formed microchannels and conjugating the substrate oligomers to the solid substrate, wherein the substrate oligomers are flowed through the microchannels using a pins- and-tubing free system; contacting [[a]] the solid substrate with a plurality of labelled candidate molecules, wherein the labelled candidate molecules are flowed through the microchannels using a pins- and-tubing free system, …
(c) [[(b)]] following or prior to contacting the solid substrate with the labelled candidate molecules and following adhering the microchannel mold onto the solid substrate, flowing the substrate oligomers through the microchannels, and conjugating the substrate oligomers to the solid substrate, …
(d) [[(c)]] following adhering the microchannel mold onto the solid substrate, flowing the substrate oligomers through the microchannels, conjugating the substrate oligomers to the solid substrate
Fan teaches adhering a microchannel mold to a support ([0019]: “providing a mold comprising microfluidic channels, the microfluidic channels having an inlet and an outlet, the outlets of the channels configured to form part of the predetermined pattern, providing the support, said support suitable to be coupled with the mold, coupling the mold with the support, providing the molecule in the microfluidic channels for a time and under conditions to allow attachment of the molecule on the support”) flowing different oligomers through the channels and conjugating them to the substrate (Fan [0161]-[0164]; [00170] “Before the DEAL assay, the capture antibodies were conjugated to DNA oligomer”; [00233]) as in the instant claims but does not specify “wherein the substrate oligomers are flowed through the microchannels using a pins- and-tubing free system”.  However, one of ordinary skill in the art would have considered alternate means of loading the microchannels that were known in the art (Fan [00195]: “the method to introduce fluid into microfluidic devices for molecular detection and in particular interfacing the outside sample loading/injection systems to the microfluidic device using plastic tubing and metal pins.”; [0099]: “A skilled person would understand that the patterning method is not limited the specific microfluidic features and materials used and that a different number of channels with different dimensions as well other materials, such as injection molded micro fluidics channels, semiconductor wafers, etc., all identifiable by a skilled person upon reading of the present disclosure, may all be utilized.”; [0111]: “These various methods for preparing microfluidics molds and microfluidics channels from those molds are well known in the art. (Gael Thuillier and Chantal Khan Malek, Microsys. Technol 12, 180, 2005.)”) and as specifically taught by Weibel (Abstract; claim 1: “A self-loading microfluidic device comprising a porous organic polymer and a reaction well, an inlet port, a vacuum well, a main channel, and a side channel.”) that loads a microfluidic device without use of pins and tubing.  One of ordinary skill in art would have reasonably considered such a combination because they are in the same art of endeavor and Weibel teaches the advantages for use in biological assays ([0092]-[0107]).  
	Regarding claim 3, wherein each well exposes three different portions of each of the paths, Fan teaches such a configuration in Example 7, Fig. 19, such that one of ordinary skill in the art would consider utilizing three different portions or channels in detection.
	Regarding claim 4, wherein the paths on the solid substrate change direction a plurality of times to form a serpentine pathway, Fan teaches such as configuration ([00122]; Fig. 8) and one of ordinary skill in the art would consider such an arrangement and arrive at the claimed invention.
Regarding claim 5, Fan teaches ends of each path as near one edge and the other end near the other edge of the substrate (Figure 1, 8, 13, 20).  
Regarding claim 6, Fan teaches a “blank control O” ([0169]-[0171], Figure 15: “O”).
Regarding claim 7, Fan teaches a control with a control molecule TNF-a measured along with hCG ([0200]).
Regarding claim 8, Fan teaches a channel width of 20 um ([0041], Figure 8).
Regarding claim 21, Fan teaches a rectangular substrate depicted in Figures 1, 8 and 9.
Regarding claim 22, Fan teaches a glass slide substrate at [0042], [0099], [0118].
Regarding claim 23, Fan teaches coating the substrate with polylysine ([0162], [0188]).
Regarding claims 27-29, Fan teaches the claimed bottom/top plate configuration in Figure 13 and [0161].
Regarding claims 31-35, Fan teaches the claimed mold-substrate configuration formed from an elastomer including flowing labelled candidate molecules in Figure 13 and [0161].
Regarding claims 36-37, Fan teaches forming wells prior to loading the candidate molecules ([0161]-[0164]).  ).  Fan teaches conjugation to the solid support in different configurations and orders ([00170] “Before the DEAL assay, the capture antibodies were conjugated to DNA oligomer”; [00233]) and one of ordinary skill in the art would consider rearranging such routine steps in the assay method taught by Fan.
Regarding claims 40-42, Fan teaches adding agents to the assay including an imaging agent such as fluorescent label for detection in the wells ([0111]-[0117]).
Regarding claims 43-45, Fan teaches detecting an imaging agent such as fluorescent label for detection in the wells ([0111]-[0117]) and a fluorescence scanner (Figure 2, [0121]) including plotting the fluorescence (Figure 3, 15; [0171]).
Regarding claims 50-55, Fan teaches a labelling an antibody with a fluorophore ([0085], [0091]).
Regarding claims 57-59 relating to an “interferant molecule”, Fan describes multiple molecules that are bindingly distinguishable and that allow detection such as colorometric ([0081]-[0092], [0233]).
Regarding claim 60, Fan teaches a label and substrate oligomers are ssDNA ([0142]).
Regarding claims 61-64, Fan teaches a labelled molecule with a scaffold molecule comprising streptavidin ([0087], [0089], [0137], [0178], [0214], [0233]).
Regarding claims 67 and 68 relating to succinimide and hydrazide chemistry to form a 5’-aminated oligonucleotide, Fan stated at [0133]: DEAL is “described in U.S. patent application Serial No. 11/888,502 herein incorporated by reference in its entirety” which published as US20090017455 which teaches the succinimide and hydrazide chemistry modification of 5′-aminated oligonucleotide at [0149].  
Regarding claims 69-71 relating to the number of paths, Fan teaches 20 parallel microchannels ([0104]).
Regarding claims 72-74 relating to the number of candidate molecules, Fan teaches detection of 20 and 50 targets ([0150]).
Regarding claims 75, relating to A device for simultaneously testing a plurality of candidate molecules, the device comprising a solid substrate made by the method of claim 1, Fan teaches such a device (claim 13, Fig. 1).
The technical differences among these claims and the teaching of Fan is within the skill of one of ordinary skill in the art.  
Regarding claims 9, 10, and 12’s limitations relating to “paths have a pitch of” about 1.5-3 or 2 times the width or 100 um, Fan teaches 300 um pitch with 20 um channel width ([0149]-[0150]).  Pitch is presumed to be the distance between paths/channels and such a determination of the optimal pitch is within the ability of one skilled in the art.  
Regarding claim 11, Fan teaches the channel width in a range of 0.5 um to 1 cm ([0118]) and an example of 20 um ([0041], Figure 8).  Thus, Fan teaches a range encompassing the claim, and a determination of the optimal width is within the ability of one skilled in the art in the course of producing the most effective device.  
Regarding claims 13, 14, Fan teaches a channel width and height of 20 x 20 um and a total area of 1x3inches and depicted in Figure 8-9 ([0121]), and a spot size of 150-200 um ([0169]).  Although Fan does not teach the specific well area, one of ordinary skill in the art would readily optimize such a parameter to improve detection and arrive at the claimed invention.
Regarding claims 15-20 and the limitations relating to dimensions of lines that cross each well, these are depicted in Figures 7 and 8 and described at [0121]-[0122] and size is also described at [0104].  Although Fan does not teach the specific line crossings, one of ordinary skill in the art would readily optimize such a parameter to improve detection and arrive at the claimed invention.
Regarding claim 38, one of ordinary skill in the art in view of the teaching of Fan would arrive at the claimed invention through routine technical modifications such as rearranging the steps of adding the labelled candidate molecules.
Regarding claim 46, Fan teaches varied spatial location of detection ([0069], [0138], [0147]-[0148]) such that one of ordinary skill in the art would optimize the detection and arrive at the claimed invention of the middle third of paths in the well.  
Regarding claim 47-49 relating to measuring the imaging agent through techniques such as averaging , Fan teaches adding agents to the assay including an imaging agent such as fluorescent label for detection in the wells ([0111]-[0117]) and performing a “large numbers of measurements to be carried out in a relatively small microfluidics channel” ([0143], [0210], [0216]) using a commercial laser scanner ([0095], Figure 9, 15, 16) which one of ordinary skill in the art would implement with signal averaging to improve signal-to-noise.  
Regarding claim 65-66, Fan teaches a labelled molecule with a scaffold molecule comprising streptavidin ([0087], [0089], [0137], [0178], [0214], [0233]) which one of ordinary skill in the art would consider modifying to include multiple such molecules attached through routine optimization to maximize sensitivity of detection.
Regarding claim 76, Fan teaches wherein the candidate molecules are candidate ligands for a protein catalyzed capture agent, wherein the assay molecule is a target for the protein catalyzed capture agent ([0029]: “The arrays, substrates, devices, methods and systems herein disclosed are applicable to performance of the detection of various types of target molecules that can bind to immobilized capture agents. Suitable target molecules include, but are not limited to, proteins, peptide, polypeptide, ligands, metabolites, nucleic acid, polynucleotide, carbohydrate, amino acid, hormone, steroid, vitamin, drug, drug candidate, virus, bacteria, cells, microorganisms, fragments, portions, components, products, epitopes of virus, bacteria, microorganisms and/or cells, polysaccharides, lipids, lipopolysaccharides, glycoproteins, cell surface markers, receptors, immunoglobulins, albumin, hemoglobin, coagulation factors, volatile gas molecules, particles, metal ions and the antibodies to any of the above substrates.”; [0076]: “Exemplary specific bindings are antibody-antigen interaction, cellular receptor-ligand interactions, polynucleotide hybridization, enzyme substrate interactions”).
Regarding claim 77, Fan teaches wherein the binding characteristic is the binding affinity of the assay molecule for the candidate molecules ([00234 ]: “Detection of human cytokine proteins prepared at different concentrations was first tested (Figure 15). The results show the detection is highly specific, and exhibits increased sensitivity comparable to ELISA. Then, a multiparameter (up to 5 proteins) detection was demonstrated as in Figure 16. TNF-a exhibits the best signal intensity due to the high affinity of the 10 anti -TNF-a AB”; [00171] and shown in Figure 15; Fan describes determining a binding curve as is described at [00180]-[00182] and Figure 17).
Regarding claim 78, Fan teaches wherein the binding characteristic is the EC50 of the assay molecule for the candidate molecules ([00234 ]: “Detection of human cytokine proteins prepared at different concentrations was first tested (Figure 15). The results show the detection is highly specific, and exhibits increased sensitivity comparable to ELISA. Then, a multiparameter (up to 5 proteins) detection was demonstrated as in Figure 16. TNF-a exhibits the best signal intensity due to the high affinity of the 10 anti -TNF-a AB”; [00171] and shown in Figure 15; Fan describes determining a binding curve as is described at [00180]-[00182] and Figure 17; Figure 22).  Furthermore, one of ordinary skill in the art routinely analyses binding assays including determination of parameters such as EC50 in quantitative analysis of such measurements (i.e. [0066]).
Regarding claim 79, the independent claim differs from claim 1 by the following added language: “candidate molecules are candidate ligands for a protein catalyzed capture agent, wherein the assay molecule is a target for the protein catalyzed capture agent,” and “wherein the binding characteristic is the binding affinity of the assay molecule for the candidate molecules” which Fan teaches ([0029]: “The arrays, substrates, devices, methods and systems herein disclosed are applicable to performance of the detection of various types of target molecules that can bind to immobilized capture agents. Suitable target molecules include, but are not limited to, proteins, peptide, polypeptide, ligands, metabolites, nucleic acid, polynucleotide, carbohydrate, amino acid, hormone, steroid, vitamin, drug, drug candidate, virus, bacteria, cells, microorganisms, fragments, portions, components, products, epitopes of virus, bacteria, microorganisms and/or cells, polysaccharides, lipids, lipopolysaccharides, glycoproteins, cell surface markers, receptors, immunoglobulins, albumin, hemoglobin, coagulation factors, volatile gas molecules, particles, metal ions and the antibodies to any of the above substrates.”; [0076]: “Exemplary specific bindings are antibody-antigen interaction, cellular receptor-ligand interactions, polynucleotide hybridization, enzyme substrate interactions”) ([00234 ]: “Detection of human cytokine proteins prepared at different concentrations was first tested (Figure 15). The results show the detection is highly specific, and exhibits increased sensitivity comparable to ELISA. Then, a multiparameter (up to 5 proteins) detection was demonstrated as in Figure 16. TNF-a exhibits the best signal intensity due to the high affinity of the 10 anti -TNF-a AB”; [00171] and shown in Figure 15; Fan describes determining a binding curve as is described at [00180]-[00182] and Figure 17; Figure 22).  Fan teaches imaging of the of the assay by fluorescence imaging ([0042]: “Figure 9 … shows protein detection from the array of Panel A visualized by fluorescence imaging”; Figure 9; [00125]; [00177]-[00186]: “Detection probes are not limited to fluorescent dyes, but can be any others that are capable to transduce signal from captured targets to optical, magnetic or electrical read out.”) and one of ordinary skill in the art would consider utilizing such routine agents in the assay method taught by Fan.  Furthermore, one of ordinary skill in the art routinely analyses binding assays including determination of parameters such as EC50 in quantitative analysis of such measurements (i.e. [0066]).
Regarding new claim 80, depending from claim 1, wherein the microchannel mold a different inlet microwell for each different sealed microchannel, wherein the method further comprises, prior to contacting the solid substrate with the labelled candidate molecules, clamping two machined acrylic plates across the top and bottom plate, wherein the top acrylic plate comprises a cavity that covers all of the inlet microwells, wherein the cavity is pressurized to fill the microchannels, Fan teaches the use of pressure to load the microfluidic device (i.e. [00195], Fig. 20) which was well-known and routine in the art.  One of ordinary skill in the art would following the teaching of Fan would have reasonably considered available loading techniques such as taught by Fan and Weibel ([0009]: “The supply of samples and reagents to microfluidic devices commonly use pressure-driven and electrokinetic-driven pumping methods.”; [0014]: “The method includes adding an agent in liquid form to a reaction well of a chamber layer in a self-loading microfluidic device, wherein the self-loading microfluidic device further comprises a channel layer and a cover and wherein the channel layer comprises an inlet port”; [0092]: “The reaction well of the self-loading microfluidic device is filled using degas-driven flow. Degas-driven flow does not require external power, but rather takes advantage of the high porosity and air solubility of porous materials by removing air molecules from the porous materials before initiating the flow. Removing air from the porous material creates a pressure difference relative to atmospheric pressure. Upon return to atmospheric pressure, the pressure difference causes air inside the channels to diffuse into the porous material.”).  Thus, one of ordinary skill in the art would have readily arrived at the claimed invention using well-known microfluidic techniques including load inlet microwells and applying pressure.  
	Regarding new claim 81, depending from claim 3, wherein each candidate molecule is measured in triplicate in each microwell, Fan teaches multiple measurements, i.e. Example 7, Fig. 19 ([00216] Experiments were repeated at least 2-3 times”) such that one of ordinary skill in the art would have considered utilizing triplicate detection and arrive at the claimed invention.
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
Because optimizing technical details of the device disclosed by Fan is routinely employed in the art, the application of the same technique to arrive at the claimed invention is obvious.  Therefore, the claims are rejected.
Response
Applicant argues that the rejection does not establish obviousness because it failed to account for at least some limitations.  This argument is not persuasive because all of the limitations in the claims are addressed supra.  Thus, Applicant’s argument is not persuasive and the rejection is maintained as amended.
Double Patenting
Claims 1,3-23,27-29, 31-38,40-55 and 57-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9-11, 14-15, 20-26 and 29-31 of copending Application No. 16/191207 (reference application) in view of Weibe. et al. (US20150321194).   The copending application shares continuity and a specification with Fan et al. cited above.  Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasoning provided in the 35 USC 103 rejections supra.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant traverses the rejection and states that Applicant intends to resolve any conflict once one of the applications are determined to be allowable.  Thus, the rejection is maintained. 
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        May 17, 2022 04:53 pm